Citation Nr: 0514085	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  00-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1969.  He died in December 1999.  The appellant is the 
veteran's widow. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that denied entitlement to service connection for 
the cause of the veteran's death.  In August 2003, the Board 
remanded this case to the RO for further development.  The 
case was recently returned to the Board for appellate 
consideration.

The Board directs the attention of the RO to correspondence 
received in June 2004 that appears to represent the 
appellant's claim for increased death pension benefits under 
38 C.F.R. § 3.351(a)(5).  This matter is not before the Board 
and it is being referred to the RO for initial consideration.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran's extensive honorable military service 
included duty in the Republic of Vietnam during the Vietnam 
era.

2.  The certified cause of the veteran's death in December 
1999 was aspiration pneumonia, due to or as a consequence of 
oropharyngeal crippling, due to or as a consequence of stage 
4 squamous cell carcinoma of the tongue; there were no 
another significant medical conditions reported.

3.  Service connection had not been granted for any 
disability during the veteran's lifetime.

4.  The competent and probative medical evidence of record 
has not linked the veteran's fatal squamous cell carcinoma of 
the tongue to active service on any basis, including 
herbicide/Agent Orange (AO) exposure.

5.  The claim of entitlement to service connection for the 
cause of the veteran's death does not present a question of 
medical complexity or controversy so as to warrant referral 
for an independent medical expert (IME) opinion.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the tongue, the cause of the 
veteran's death, was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred or 
aggravated in service, including as secondary to herbicide/AO 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307(a)(6)(d), 3.309(e) (2004).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.312 (2004).

3.  The criteria for referral for an IME opinion have not 
been met.  38 U.S.C.A. 
§ 7109 (West 2002); 38 C.F.R. § 20.901 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the April 2000 rating decision, the June 
2000 Statement of the Case (SOC), April 2002 and February 
2005 Supplemental Statements of the Case (SSOCs) cite the law 
and regulations that are applicable to the appeal and explain 
why the RO denied the claim of entitlement to service 
connection for the cause of the veteran's death including as 
secondary to AO exposure.  The February 2005 SSOC set forth 
the text of the VCAA regulations and of critical revisions of 
the applicable rating criteria.  

In addition, in April 2004, the RO sent the appellant a 
letter that explained the expanded VA notification and duty 
to assist obligations under the VCAA.  The letters advised 
her that private or VA medical records would be obtained if 
she provided the names and addresses of all sources of 
treatment and the approximate dates of treatment.  The 
letters explained that the RO would help her obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if she furnished enough information to 
enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the appellant on notice of the applicability and effect 
of the VCAA and of her rights and responsibilities under the 
new law.  There was no response to the April 2004 VCAA 
notice or the February 2005 SSOC which the Board interprets 
as evidence of no intention to submit further evidence or 
argument in connection with the claim.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted and the VCAA notification letter 
was not sent to the appellant before the AOJ adjudication 
that led to this appeal, thus its timing does not comply with 
the express requirements of the law as found by the CAVC in 
Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the appellant was 
given ample time in which to respond.  Thereafter, she 
received a SSOC.  She has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal at the 
present time does not result in prejudice to the appellant.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, the VCAA notice letter did contain 
an acceptable statement of the "fourth element," on the 
first page of the correspondence.  In addition, the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claim.  A 
duty to assist letter in February 2000 advised her in detail 
of the evidence essential to support her claim and this was 
amplified in the VCAA notice letter sent to her early in 
2004.  As noted above, it is also relevant to note that the 
appellant did not submit additional evidence in response to 
the VCAA notice.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  The record 
reflects that the relevant evidence in this case has been 
developed to the fullest extent possible.  All available 
relevant service department and VA documents have been 
obtained.  There was a VA medical opinion that took into 
account medical statements of record in addition to the 
entire claims file.  The record does not identify any 
additional Government or private records which have not been 
obtained or for which reasonable procurements efforts have 
not been made.  

One additional point regarding the duty to assist requires 
discussion.  The former representative in April 2002 
requested an opinion from an IME regarding a herbicide/AO 
created predisposition to metastasis of the fatal carcinoma 
of the tongue.  The Board has such authority under 
38 U.S.C.A. § 7109, however this is a discretionary 
authority.  The Board did not seek an IME opinion and there 
has been no further request for such an opinion.  

There is no conferred right to an outside expert's opinion 
and, as noted previously, the Board's authority to seek an 
outside opinion is purely discretionary.  See, Winsett v. 
West, 11 Vet. App. 420, 425-26 (1998).  See also  Stewart v. 
Brown, 10 Vet. App. 15, 18 (1997), quoting from Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) that the operative word 
"may" in a regulation clearly indicates discretion).  See 
also Malone v. Gober, 10 Vet. App. 539, 544 (1997) holding 
that the use of the word "may" connotes complete unfettered 
discretion and noting with approval Corey v. Derwinski, 3 
Vet. App. 231, 235 (1992) and Scott v. Brown, 7 Vet. App. 184 
(1994) regarding the use of the term "may" in 38 C.F.R. 
§ 3.109.  

The Board believes it is not an abuse of discretion to deny 
the request.  For example, there is no argument regarding the 
Board development in not seeking an IME opinion after having 
received that request.  Nor has the request been pursued 
after the Board remand.  The argument did not offer any 
reasoning to support the medical complexity or controversy 
elements that would support such a request.  In any event the 
pertinent inquiry is the identification of the primary cancer 
and there is no controversy regarding that point as reflected 
in the record discussed below, nor was any medical statement 
submitted that expressly or implicitly provided competent 
support for the theory the representative advanced.  Given 
these considerations, the Board believes there is no basis 
for an IME opinion and that it acts within its discretion in 
denying the request.  The Board has made the required finding 
and conclusion, as this is viewed as a material issue.  
38 U.S.C.A. § 7104(d)(1).

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Criteria
General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for presumptive disease such as malignant tumor if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A layperson is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Special Hebicide/AO

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, chronic 
lymphocytic leukemia, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue 
sarcoma" includes epithelioid sarcoma.  38 C.F.R. § 
3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42600-608 (June 24, 
2002), 64 Fed. Reg. 59232-243 (November 2, 1999), 61 Fed. 
Reg. 41422-449 (August 8, 1996), 59 Fed. Reg. 341-46 (January 
4, 1994).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(c)(1) (2004).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death.  

Where the service-connected condition affects vital organs 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312 (c)(2) (2004).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312 
(c)(4) (2004).  

When, in the judgment of the Board, expert medical opinion, 
in addition to that available within the Department, is 
warranted by the medical complexity or controversy involved 
in an appeal case, the Board may secure an advisory medical 
opinion from one or more independent medical experts who are 
not employees of the Department. 

(b) The Secretary shall make necessary arrangements with 
recognized medical schools, universities, or clinics to 
furnish such advisory medical opinions at the request of the 
Chairman of the Board. Any such arrangement shall provide 
that the actual selection of the expert or experts to give 
the advisory opinion in an individual case shall be made by 
an appropriate official of such institution. 

(c) The Board shall furnish a claimant with notice that an 
advisory medical opinion has been requested under this 
section with respect to the claimant's case and shall furnish 
the claimant with a copy of such opinion when it is received 
by the Board. 
38 U.S.C.A. § 7109.

When, in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more medical experts who are not 
employees of the Department of Veterans Affairs. Opinions 
will be secured, as requested by the Chairman of the Board, 
from recognized medical schools, universities, clinics, or 
medical institutions with which arrangements for such 
opinions have been made by the Secretary of Veterans Affairs.  
An appropriate official of the institution will select the 
individual expert, or experts, to give an opinion.

For purposes of this section, the term "the Board'' includes 
the Chairman, the Vice Chairman, any Deputy Vice Chairman, 
and any Member of the Board before whom a case is pending.  
38 C.F.R. §  20.901.

The appellant or representative may request that the Board 
obtain an opinion under Rule 901 (Sec. 20.901 of this part). 
The request must be in writing.  It will be granted upon a 
showing of good cause, such as the identification of a 
complex or controversial medical or legal issue involved in 
the appeal which warrants such an opinion.  38 C.F.R. 
§ 20.902.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002); Alemany v. Brown, 9 Vet. App. 518, 519


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The applicable law and regulations provide, generally, that 
in order to establish service connection for the cause of 
death, the evidence must show that the disability that 
resulted in death was incurred in or aggravated by service 
or, alternatively, that a disability for which service 
connection was in effect caused or substantially contributed 
to death.  Caluza v. Brown, 7 Vet. App. 498 (1995); as 
applicable to claims of service connection for residuals of 
herbicide (AO) exposure see, e.g., Brock v. Brown, 10 Vet. 
App. 155 (1997); Darby v. Brown, 10 Vet. App. 243 (1997).  
The Board recognizes that the claim may be considered on a 
basis other than AO exposure.  See for example Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000);  Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000) and Molloy v. Brown, 9 Vet. App. 
513 (1996).  However, here the appellant raises AO exposure 
as the basis for death compensation.  

In the appellant's case at hand, the record shows that the 
veteran served during the Vietnam era and had service in 
Vietnam.  The immediate cause of his death precipitated by 
squamous cell carcinoma of the tongue and from a review of 
the clinical records, including pathology analysis, there 
does not appear to be any dispute un the record that this was 
the primary site of the fatal disease.  However in May 2002 a 
treating physician noted that the veteran did have radiology 
evidence of chronic obstructive pulmonary disease that would 
likely have been a contributing factor in the veteran's 
demise.  In June 2002 R.J.W., D.O. reported having treated 
the veteran in July 1969 for acute bronchitis. 

The service-medical records are pertinently unremarkable for 
any reference to chronic pulmonary disease or malignancy and 
the initial manifestations of the fatal disease process were 
reported by the veteran in August 1998.  There is no 
probative or competent medical evidence of record linking the 
initial manifestations to military service or the initial 
post service year so, the appellant may not prevail under the 
general provisions for establishing service connection.  As 
noted, the appellant's argument is clearly grounded on 
herbicide/AO exposure on two theories, the presumptive 
provisions for diseases associated with herbicides and 
38 C.F.R. § 3.303(d).  

Regarding the assertion that the veteran's cancer was one of 
the listed cancers for which there is a presumption of 
service connection, there is no competent evidence that the 
primary carcinoma of the tongue is included in the definition 
of a respiratory cancer in 38 C.F.R. § 3.309(e).  She has 
supplemented the record with information from medical 
literature in an attempt to demonstrate this connection but 
no competent medical authority has supported her position and 
the VA examiner in 2004 expressly found the disease was not 
among the presumed diseases.  Her basis is the equivalent of 
general medical research without the requisite specificity 
for such evidence to be deemed probative.  See, e.g., Roberts 
v. West, 13 Vet. App. 185, 188-89 (1999); Wallin v. West, 11 
Vet. App. 509 (1998), Sacks v. West, 11 Vet. App. 314 (1998).  
The appellant, as a layperson, is not competent to address 
causation or etiology of the veteran's fatal cancer.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The record does contain competent evidence on the alternative 
theory advanced which is that the development of the fatal 
squamous cell carcinoma of the tongue was associated with 
herbicide/AO exposure, notwithstanding that the primary 
cancer is not associated with such exposure to allow for a 
presumption of service connection.  See Combee, supra and 
38 C.F.R. § 3.303(d).  See also VAOPGCPREC 18-97 and Monts v. 
Brown, 4 Vet. App. 379, 381 (1993) (in addition to defining 
metastasis, pointed out for example, that prostate cancer 
which has metastasized to the bone is not the creation of 
bone cancer).  See also Ramey v. Brown, 9 Vet. App. 40 
(1996).

W.R.M., M.D., in February 2000 noted the veteran smoked for 
many years and opined that AO was a probable factor in the 
development of the malignant neoplasm of the tongue and floor 
of the mouth in light of the noxious influence of AO on 
tissues of the upper airway.  In August 2000, Dr. M. stated 
that although smoking and excess alcohol use were major 
contributing factors to the development of the fatal cancer, 
the herbicide mentioned would be a minor contributing factor.  
This was a notably different conclusion from the February 
2000 statement.  M.B.S., D.O. advanced consideration of a 
primary lung cancer in April 1999 based on the veteran's 
multiple years of smoking and exposure to AO.  However there 
is no competent evidence of a primary lung cancer.  In 
addition, a VA internal medicine resident physician 
questioned in January 1995 whether perhaps some of the 
veteran's findings unrelated to alcoholism were related to AO 
exposure.

The VA examiner in October 2004 reviewed statements from the 
physicians noted above in addition to the claims file and 
opined that the fatal squamous cell carcinoma was not likely 
secondary to AO exposure and that it was not likely due to 
chronic obstructive pulmonary disease.  The opinion also 
found that it was unlikely that AO exposure contributed 
substantially or materially to cause the veteran's death and 
that the squamous cell carcinoma of the tongue was not one of 
the recognized presumptive conditions.  The physician opined 
that the cause of the fatal cancer was most likely due to 
chronic tobacco smoking and alcohol abuse.  

The assertion of a nexus between the fatal disease and AO 
exposure is not solely the appellant's, as she has offered 
medical opinions to support her claim.  This evidence 
supporting the claim need only be in approximate balance with 
negative evidence for the appellant to prevail.  Alemany v. 
Brown, 9 Vet. App. 518, 520 (1996).  As with any piece of 
evidence, the credibility and weight to be attached to the VA 
opinions and others of record is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The CAVC has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

The Board has observed the absence of evidence of a primary 
lung cancer and as a result the opinion from Dr. S. is not 
entitled to any probative weight.  Dr. M. made the initial 
argument for an AO related primary tongue cancer based upon 
effects of herbicides that, in essence, are recognized in the 
VA regulations under section 3.309(e).  However he 
subsequently conceded the major factors were the excessive 
smoking which was still noted several months before the 
veteran's death and the veteran's excessive drinking.  Both 
are well documented in the medical records.  This revised 
statement was significantly less confident regarding the 
effects of AO than his February 2000 statement and as such 
the Board finds his assertions regarding AO exposure 
residuals were at best speculative.  The VA opinion validates 
the opinion that the fatal cancer was the likely result of 
chronic tobacco smoking and alcohol.  In fact neither Dr. M. 
nor the VA physician supported a likely AO causality and did 
not point to any favorable evidence in scientific or medical 
studies regarding AO exposure given the facts specific to the 
veteran's case.  In addition, the earlier speculation 
regarding AO residuals in the veteran is also noteworthy for 
the absence of any reliance on published scientific and 
medical evidence.  

The record developed includes scientific and medical 
evidence.  The evidence relied on to support the claim is 
viewed as speculative overall in attempting to link the 
veteran's death to service on the basis of any AO exposure 
the veteran presumably had received during service.  The VA 
physician noted factors specific to the case with knowledge 
of the scientific and medical data of presumed exposure.  The 
VA physician was provided the entire record and essentially 
agreed with Dr. M. that the likely case of the fatal cancer 
was smoking and alcohol abuse.  

For the reasons set forth, the Board believes that the 
opinions weigh against the claim, in particular the VA 
opinion in 2004 and the revised opinion from Dr. M. that 
establish the speculative nature of the statements supporting 
a likely AO related cause of death.  Simply stated there is 
no literature cited linking squamous cell carcinoma of the 
tongue to AO exposure and there is a well-recognized 
intercurrent cause in chronic smoking and alcohol abuse that 
even Dr. M. conceded.  Given this evidence and the recent VA 
medical opinion, the Board concludes the preponderance of the 
evidence against relating the development of the fatal cancer 
to any exposure to herbicides/AO the veteran may have 
received during military service.  See, e.g., Davis v. West, 
13 Vet. App. 178, 183-84 (1999).  See also, Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Furthermore the reference to a smoking related 
cause of death was initially raised after June 9, 1998 and 
under current law, a claim for death compensation on the 
basis of inservice smoking would be barred by operation of 
law.  See 38 C.F.R. § 3.300.  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death including as secondary to AO exposure.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  There is no 
need to elaborate on the provisions of 38 C.F.R. § 3.312, as 
there is no service-connected disability. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


